Citation Nr: 0740588	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-39 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment for, or reimbursement of unauthorized 
medical expenses, for emergency room treatment including 
ambulance services, received at Santa Rosa Memorial Hospital 
on March 16, 2005.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty from December 
1984 to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in San Francisco, California, that denied the claim 
for reimbursement for, or payment of, unauthorized medical 
expenses, for emergency room treatment including ambulance 
services, received at Santa Rosa Memorial Hospital on March 
16, 2005.  The veteran perfected an appeal of that decision.  


FINDINGS OF FACT

1.  The veteran had unauthorized medical expenses due to a 
medical emergency for an anxiety reaction for which she 
received emergency room treatment including ambulance 
services at Santa Rosa Memorial Hospital on March 16, 2005.  

2.  The veteran is service connected for post-traumatic 
stress disorder evaluated as 100 percent disabling effective 
April 1999; anxiety is a symptom of her post-traumatic stress 
disorder.  She is enrolled in the VA health care system, and 
has attended mental health consultations on a regular basis 
with her psychiatric medications prescribed by a VA 
clinician.

3.  At the time of her treatment at Santa Rosa Memorial 
Hospital on March 16, 2005, the veteran had a history of a 
right fusiform posterior communicating artery cerebral 
aneurysm.  She was awaiting the results of a February 2005, 
computerized tomography (CT) scan of her brain and head based 
upon complaints of head pain.  

4.  An emergent condition existed at the time that the 
veteran obtained ambulance services and treatment at Santa 
Rosa Hospital on March 16, 2005 such that travel to a VA or 
other federal medical facility for the purpose of receiving 
medical treatment would not have been considered reasonable 
by a prudent layperson.
CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses, for emergency room treatment including 
ambulance services, received at Santa Rosa Memorial Hospital 
on March 16, 2005, have been met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 17.1000-17.1005 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Board notes that inasmuch as disposition of the instant 
appeal is governed by the provisions of chapter 71 of title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, nor the implementing regulations of the VCAA codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) are applicable to the veteran's claim.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Notwithstanding, the Board has analyzed the veteran's claim 
for the purpose of determining whether she was provided 
reasonable assistance in the development of that claim and 
finds that VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.  In view of the fact 
that this decision is a complete grant of benefits sought on 
appeal, further notification and development pursuant to the 
VCAA is not required.

Analysis

The veteran is seeking payment or reimbursement of 
unauthorized medical expenses, for emergency room treatment 
including ambulance services for what was ultimately 
diagnosed as an anxiety reaction, received at Santa Rosa 
Memorial Hospital on March 16, 2005.  

The veteran is service connected for post-traumatic stress 
disorder evaluated as 100 percent disabling effective April 
1999; anxiety is a symptom of her post-traumatic stress 
disorder.  She is enrolled in the VA health care system, and 
has attended mental health consultations on a regular basis 
with her psychiatric medications prescribed by a VA 
clinician.  She is financially liable for payment of the 
medical expenses incurred on March 16, 2005, and has no 
medical insurance for such purposes.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in March 2005.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. 
§ 17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses she incurred on March 16, 2005.  The veteran has 
never asserted that such authorization was given, and there 
is no evidence of record suggesting that any such 
authorization was given.

The criteria set forth in 38 U.S.C.A. § 1725, however, 
provide general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-VA 
facility for those veterans who are active VA health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of VA hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment, and 
not eligible for reimbursement under the provisions of 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002 & 
Supp. 2007); 38 C.F.R. § 17.1002 (2007). 

"Emergency treatment" under the statute is defined as medical 
care or services furnished when (A) VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (B) when such care 
or services are rendered in a medical emergency of such 
nature that a prudent layperson reasonably expects that delay 
in seeking immediate medical attention would be hazardous to 
life or health; and (C) only until such time as the veteran 
can be transferred safely to a VA or other Federal facility.  
38 U.S.C.A. § 1725(f)(1) (West 2002 & Supp. 2007).

The implementing regulation, 38 C.F.R. § 17.1002, states that 
emergency services exist where treatment is for a condition 
of such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, and 
indicates that this standard is met if there is an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
lay person who possesses an average knowledge of health and 
medicine would reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.

As a reference point, an emergency is also defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c) (2007).

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations must be satisfied.   See 38 C.F.R. 
§§ 17.100-17.1008 (2007).

The criteria set forth in 38 U.S.C.A. § 1728 provide 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility under the 
following conditions: 

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health;

(2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-
service-connected disability associated with and 
held to be aggravating a service-connected 
disability, (C) for any disability of a veteran 
who has a total disability permanent in nature 
from a service- connected disability, or (D) for 
any illness, injury, or dental condition in the 
case of a veteran who (i) is a participant in a 
vocational rehabilitation program..., and (ii) is 
medically determined to have been in need of care 
or treatment...[to enter or continue such course 
of training]; and;

(3) [VA] or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, 
wise, or practical.

See also 38 C.F.R. § 17.120 (2007).

The United States Court of Appeals for Veterans Claims (CAVC) 
has observed that conditions (1), (2) and (3) under 
38 U.S.C.A. § 1728 must be met before reimbursement could be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 
6 Vet. App. 66 (1993).  

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53 (2007).  See 
also Cotton, 7 Vet. App. at 327 (noting that factors (1) and 
(3), above, are interrelated as the urgency for treatment 
bears directly on whether a VA or federal facility was 
feasibly available).  No reimbursement or payment of services 
not previously authorized will be made when such treatment 
was procured through private sources in preference to 
available Government facilities.  38 C.F.R. § 17.130 (2007).

Initially, the Board notes that the veteran was in receipt of 
a 100 percent schedular rating for service connected post-
traumatic stress disorder prior to the emergency room 
treatment dates in question.  Thus, she may qualify for 
reimbursement for care or services for any disability.  See 
38 U.S.C.A. § 1728(a)(2)(C) (West 2002 & Supp. 2007); 38 
C.F.R. § 17.120(a)(3) (2007).  Furthermore, she was enrolled 
in the VA health care system and has received regular 
psychiatric care.  Thus, she may also qualify for 
reimbursement for care or services under38 U.S.C.A. § 1725.  
The matter turns on whether, on March 16, 2005, the veteran 
was in need of treatment for a medical emergency and whether 
a VA facility was feasibly available to provide that 
treatment.

It is initially noted that in May 2005, a VA physician 
provided an opinion that the March 16, 2005, ambulance 
transport and emergency room visitation at Santa Rosa 
Memorial Hospital was an "inappropriate use of the Emergency 
Room," presumably finding that it was for a non-emergent 
condition and that VA facilities were feasibly available for 
treatment.  This after-the-fact assessment of the evidentiary 
record appears to be factually correct in that the ultimate 
diagnosis of that emergency room treatment was for an 
"anxiety reaction," which would not appear to be life-
threatening.  However, the absence of an actual medical 
emergency is not dispositive of the claim.  The implementing 
regulation for 38 U.S.C.A. § 1725 clearly requires a review 
of the evidentiary record to determine whether the veteran's 
assessment to seek non-VA medical treatment would be 
consistent with that of a prudent person in similar 
circumstances.  38 C.F.R. § 17.1002 (2007).  The provisions 
of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not actually 
define the meaning of emergency services, but do indicate 
that a feasibility determination should be made in the 
context of whether an attempt to use a VA or federal facility 
would be reasonable, sound, wise or practical. 

On March 16, 2005, the veteran engaged the ambulance services 
of American Medical Response West who transported her to the 
Santa Rosa Memorial Hospital Emergency Room due to what was 
described as a "funny feeling in her head and neck."  She 
had tried Excedrin which offered only temporary relief prior 
to a reoccurrence.  It is significant to note that at the 
time of this presentation, the veteran had a history of a 
right fusiform posterior communicating artery cerebral 
aneurysm that had required surgery in 2000.  It is equally 
significant that she was awaiting the results of a February 
2005, computerized tomography (CT) scan of her brain and head 
based upon complaints of head pain.  It is clear from the 
emergency room records that the veteran had no idea the exact 
cause of her symptoms and could have reasonably assumed that 
it was consistent with her past cerebral abnormalities.  It 
is also significant to note that the veteran likely had no 
say as to where the ambulance service was going to transport 
her.  She has credibly stated that it was her personal belief 
that these symptoms may have represented a rupture of an 
existing aneurism, thus, placing her life in jeopardy.  The 
Board finds that, in light of the sudden onset and severity 
the head and brain symptoms, the veteran's history of a 
cerebral aneurism, and the pending results of a CT scan, the 
veteran acted as a reasonably prudent person would have in 
similar circumstances by seeking immediate medical attention 
through ambulance services on March 16, 2005.  Further, it is 
reasonable to find that the veteran had no say as to where 
she would be transported.  Resolving reasonable doubt, and 
statutory ambiguity, in the veteran's favor, the Board finds 
that the veteran is entitled to payment or reimbursement for 
unauthorized medical services under 38 U.S.C.A. § 1728 in 
connection with emergency room treatment including ambulance 
services at Santa Rosa Memorial Hospital on March 16, 2005.  
The claim, therefore, is granted.


ORDER

Reimbursement for, or payment of, unauthorized medical 
expenses for emergency room treatment including ambulance 
services, received at Santa Rosa Memorial Hospital on March 
16, 2005 is granted.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


